Exhibit 10.12

RIGHT OF FIRST REFUSAL AGREEMENT

This Right of First Refusal Agreement (this “Agreement”), dated as of January 7,
2011 by and between VTB Holdings, Inc., a Delaware corporation (the “Company”)
and the holders of the Company’s Series B Preferred Stock (each, a “Series B
Preferred Stockholder” and together with any transferees or additional holders
of the Series B Preferred Stock, the “Series B Preferred Stockholders”).

RECITALS

A. This Agreement is being entered into in connection with the consummation of
the reorganization transactions contemplated by that certain Contribution
Agreement (the “Contribution Agreement”) dated January 7, 2011 by and among
Voyetra Turtle Beach, Inc., the Company, and the other signatories thereto.

B. The parties hereto desire to enter into this Agreement to govern certain of
their rights, duties and obligations with respect to the Company’s Series B
Preferred Shares.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants herein,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound hereby, the parties hereto agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the following terms shall have
the following respective meanings:

“Affiliate” means, with respect to any Person, (i) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, ten percent (10%) or more of the stock having ordinary voting
power in the election of directors of such Person, (ii) each Person that
controls, is controlled by or is under common control with such Person, and
(iii) each of such Person’s officers, directors, managers (in the case of any
Person that is a manager-managed limited liability company), and general
partners. For the purpose of this definition, “control” of a Person shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise. With respect to any natural person,
“Affiliates” shall also include, without limitation, such person’s spouse,
issue, parents, siblings, and any trust the beneficiaries or grantor of which
are limited solely to such person and/or such other persons.

 

1

“Authority” means the United States of America or any other nation, any state or
other political subdivision thereof, or any entity, agency or authority
(foreign, federal, state or local) exercising executive, legislative, judicial,
regulatory or administrative functions of government or any court, tribunal or
arbitrator, and any self-regulatory organization.

“Board of Directors” means the Board of Directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or day on which banks
are permitted or required to close in the State of New York.

“Permitted Transferee” means in the case of any Series B Preferred Stockholder
that is or becomes a party to this Agreement and its Permitted Transferees,
(A) such Series B Preferred Stockholder, or (B) the spouse or lineal
descendants, heirs, executors, administrators, testamentary trustees, legatees
or beneficiaries of such Series B Preferred Stockholder, or (C) any trust, the
beneficiaries of which, any charitable trust, the grantor of which, or any
corporation, limited liability company, partnership or other entity, the
stockholders, members, general or limited partners or owners of which include
only such Series B Preferred Stockholder or its Permitted Transferees.

“Person” means an individual, a general or limited partnership, a corporation, a
limited liability company, an association, a joint stock company, a business or
other trust, a joint venture, a company, an unincorporated organization, an
Authority or any other legal entity.

“SEC” means the Securities and Exchange Commission.

“Series B Preferred Shares” means shares of the Company’s Series B Preferred
Stock.

“Series B Preferred Stock” means the Company’s Series B Preferred Stock, par
value $.01.

“Stripes Group” means SG VTB Holdings, LLC and its transferees and assigns.

“Transfer” means the making of any sale, exchange, assignment, hypothecation,
gift, security interest, pledge or other encumbrance, or any contract therefor,
any voting trust or other agreement or arrangement with respect to the transfer
or grant of voting rights or any other beneficial interest in any of the Series
B Preferred Shares, the creation of any other claim thereto or any other
transfer or disposition whatsoever, whether voluntary or involuntary, affecting
the right, title, interest or possession in or to such Series B Preferred
Shares.

 

2

ARTICLE II

RESTRICTIONS ON TRANSFERABILITY

2.1. Restrictions on Transfer. Each Series B Preferred Stockholder agrees not to
Transfer any Series B Preferred Shares (or solicit any offers in respect of any
Transfer of any Series B Preferred Shares) other than upon the conditions
specified under Sections 2.2, 3.1 or 3.2 of this Agreement.

2.2. Permitted Transferees. Notwithstanding anything in this Agreement to the
contrary, any Series B Preferred Stockholder may at any time Transfer any or all
of its Series B Preferred Shares to one or more of its Permitted Transferees
without compliance with Sections 3 so long as (i) Series B Preferred Stockholder
provides the Company notice of the proposed Transfer to its Permitted Transferee
at least fifteen (15) days in advance of such Transfer, (ii) such Permitted
Transferee shall have agreed in writing to be bound by the terms of this
Agreement and (iii) the Transfer to such Permitted Transferee is not in
violation of applicable federal or state securities laws, as reasonably
determined by the Company.

2.3. Effect of Prohibited Transfers. If any Transfer is made or attempted
contrary to the provisions of this Agreement, such purported Transfer shall be
void ab initio and the Company shall not register such attempted Transfer on its
books. In such event, the Company and the other parties hereto shall have, in
addition to any other legal or equitable remedies that they may have, the right
to enforce the provisions of this Agreement by actions for specific performance
(to the extent permitted by law), and the Company shall have the right to refuse
to recognize any transferee for any purpose.

ARTICLE III

RIGHTS OF REFUSAL

3.1. Stockholder Right of First Refusal.

(a) In the event that any Series B Preferred Stockholder proposes to sell any or
all of such Series B Preferred Stockholder’s Series B Preferred Shares pursuant
to a bona fide written offer from an unaffiliated third party, prior to
accepting such offer, such Series B Preferred Stockholder (the “Selling
Stockholder”) will first offer to sell such Series B Preferred Shares to the
Company pursuant to this Article III.

(b) The Selling Stockholder shall deliver a written notice of any such bona fide
offer (a “Sale Notice”) to the Company, describing in reasonable detail the
Series B Preferred Shares proposed to be sold, the name of the transferee, the
purchase price and all other material terms of the proposed Transfer. Upon
receipt of a Sale Notice, the Company shall have the right and option, for
fifteen (15) days from the date of the Sale Notice, to notify the Selling
Stockholder of an intent to purchase all or any part of the Series B Preferred
Shares proposed to be sold by the Selling Stockholder at the price per share and
on the terms of the proposed

 

3

Transfer set forth in the Sale Notice. Within fifteen (15) days after receipt of
the Sale Notice, the Company shall deliver a written notice to the Selling
Stockholder (a “Stockholder Response Notice”) stating whether or not the Company
wishes to purchase all or any part of such offered Series B Preferred Shares.
Absent the delivery of a Stockholder Response Notice to the Selling Stockholder
within the fifteen (15) day period following receipt of the Sale Notice, the
Company shall be deemed to have waived its right of first refusal under this
Section 3.1(b). If the Company elects to purchase all or any part of the offered
Series B Preferred Shares, the closing of the purchase and sale of such Series B
Preferred Shares shall be held at the place and on the date established in the
Stockholder Response Notice, which in no event shall be less than ten (10) or
more than forty-five (45) days from the date of such Stockholder Response
Notice. In any case where non-fungible property such as real estate constitutes
part of the purchase price included in the bona fide offer or where any aspect
of the terms of such offer depends on the unique attributes of the proposed
transferee or otherwise cannot be precisely and reasonably duplicated by someone
other than such transferee, purchases by the Company shall be made on terms that
constitute the reasonable economic equivalent of the price and terms of such
bona fide offer, as determined by the Board of Directors in good faith.

(c) In the event that the Company does not elect to purchase all of the offered
Series B Preferred Shares, the Selling Stockholder may, subject to the other
provisions of this Agreement, sell the portion of the offered Series B Preferred
Shares not purchased by the Company to the transferee specified in the Sale
Notice at a price no less than the price specified in the Sale Notice and on
other terms no more favorable to the transferee(s) thereof than specified in the
Sale Notice during the forty-five (45)-day period immediately following the last
date on which the Company could have elected to purchase the offered Series B
Preferred Shares; provided, however, that no such sale shall be made unless the
transferee executes and delivers a joinder to this Agreement in accordance with
Section 5.2 hereof. Any such Series B Preferred Shares not transferred within
such forty-five (45)-day period will be subject to the provisions of this
Article III upon subsequent Transfer.

ARTICLE IV

CONFIDENTIALITY

4.1. Confidentiality. Each Series B Preferred Stockholder agrees that it will
keep confidential and will not disclose, divulge or use for any purpose, other
than to monitor its investment in the Company, any confidential information or
data obtained from the Company or any of its subsidiaries (other than
information or data that is or becomes available to the public other than as a
result of a breach of this Article IV); provided, however, that each Series B
Preferred Stockholder may disclose confidential information (a) to such Series B
Preferred Stockholder’s Affiliates and officers, directors, principals,
employees, advisors, auditors, agents, bankers and other representatives if the
Series B Preferred Stockholder informs such Persons of the confidential nature
of such information and takes reasonable steps to ensure that such Persons treat
such information as confidential or (b) as may otherwise be required by
applicable law. Nothing in this Article IV shall limit the confidentiality
obligations of the Series B Preferred Stockholders under applicable law or any
other agreements to which they may be party.

 

4

ARTICLE V

MISCELLANEOUS

5.1. Termination of Prior Agreement. The parties hereto agree that that certain
Right of First Refusal Agreement between Voyetra Turtle Beach, Inc. and the
holder specified therein, dated October 12, 2010, is hereby terminated and of no
further force or effect.

5.2. Legend. Each certificate evidencing Series B Preferred Shares, if any,
shall bear the following legend (in addition to any other legend required under
applicable law):

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF
WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE SECURITIES LAWS
OR THE DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL, REASONABLY SATISFACTORY
TO THE COMPANY, THAT SUCH REGISTRATION IS NOT REQUIRED.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO THE TERMS AND
CONDITIONS OF A RIGHT OF FIRST REFUSAL AGREEMENT BY AND BETWEEN THE COMPANY AND
THE HOLDERS SPECIFIED THEREIN, AS AMENDED FROM TIME TO TIME (THE “RIGHT OF FIRST
REFUSAL AGREEMENT”), A COPY OF WHICH AGREEMENT IS ON FILE AT THE PRINCIPAL
OFFICE OF THE COMPANY. THE SALE, TRANSFER, ASSIGNMENT OR OTHER DISPOSITION OF
THE SECURITIES IS SUBJECT TO THE TERMS OF SUCH AGREEMENT AND THE SECURITIES ARE
TRANSFERABLE OR OTHERWISE DISPOSABLE ONLY UPON PROOF OF COMPLIANCE THEREWITH.

5.3. Additional Stockholders. The issuance to, or transfer of any Series B
Preferred Shares by, any Series B Preferred Stockholder (including via the
exercise of any option to purchase the Company’s Common Stock) shall be
contingent upon the holder becoming a party to this Agreement by executing and
delivering a joinder to this Agreement satisfactory in form and substance to the
Company which joinder provides that such transferee agrees to be fully bound by
this Agreement.

5.4. Amendment; Waiver. This Agreement may be amended or modified, or any
provision hereof may be waived; provided that such amendment, modification or
waiver is set forth in a writing executed by the Company and the Series B
Preferred Stockholders that own among them more than 50% of the Series B
Preferred Shares. Any amendment or waiver effected in accordance with this
Section shall be binding upon the each of the Series B Preferred Stockholders
and each future holder of any of such Series B Preferred Shares, and the
Company.

 

5

5.5. Termination. This Agreement shall terminate immediately upon the redemption
of all of the Series B Preferred Shares.

5.6. Severability. The invalidity or unenforceability of any particular
provision, or part of any provision, of this Agreement shall not affect the
other provisions or parts hereof, and this Agreement shall be construed in all
respects as if such invalid or unenforceable provisions or parts were omitted.
Upon any such determination, the parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

5.7. Governing Law; Submission to Jurisdiction; Trial by Jury. This Agreement is
made pursuant to, and shall be construed and enforced in accordance with, the
laws of the State of New York (and United States federal law, to the extent
applicable), irrespective of the principal place of business, residence or
domicile of the parties hereto, and without giving effect to otherwise
applicable principles of conflicts of law. Nothing contained herein shall
prevent or delay any party hereto from seeking, in any court of competent
jurisdiction, specific performance or other equitable remedies in the event of
any breach or intended breach by any other party hereto of any of its
obligations hereunder. Each of the parties hereto hereby irrevocably submit to
the jurisdiction of the courts of the State of New York and the federal courts
of the United States of America located in the United States District Court for
the Southern District of New York solely in respect of the interpretation and
enforcement of the provisions of this Agreement and of the documents referred to
in this Agreement, and in respect of the transactions contemplated hereby and
thereby. Each of the parties hereto irrevocably agrees that all claims in
respect of the interpretation and enforcement of the provisions of this
Agreement and of the documents referred to in this Agreement, and in respect of
the transactions contemplated hereby and thereby, or with respect to any such
action or proceeding, shall be heard and determined in such a New York State or
federal court, and that such jurisdiction of such courts with respect thereto
shall be exclusive, except solely to the extent that all such courts shall
lawfully decline to exercise such jurisdiction. Each of the parties hereto
hereby waives, and agrees not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or of any such document
or in respect of any such transaction, that it is not subject to such
jurisdiction. Each of the parties hereto hereby waives, and agrees not to
assert, to the maximum extent permitted by law, as a defense in any action, suit
or proceeding for the interpretation or enforcement hereof or of any such
document or in respect of any such transaction, that such action, suit or
proceeding may not be brought or is not maintainable in such courts or that the
venue thereof may not be appropriate or that this Agreement or any such document
may not be enforced in or by such courts. The parties hereto hereby consent to
and grant any such court jurisdiction over the person of such parties and over
the subject matter of any such dispute and agree that mailing of process or
other papers in connection with any such action or proceeding in the manner
provided in Section 5.8 or in such other manner as may be

 

6

permitted by law, shall be valid and sufficient service thereof. EACH PARTY
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

5.8. Entire Agreement. This Agreement constitutes the entire agreement among all
the parties hereto with respect to the subject matter hereof and supersede all
prior agreements and understandings.

5.9. Notices. All notices or other communications permitted or required under
this Agreement shall be in writing and shall be sufficiently given if and when
hand delivered to the Persons set forth below or if sent by documented overnight
delivery service or registered or certified mail, postage prepaid, return
receipt requested, or by facsimile, receipt acknowledged, addressed as set forth
below or to such other Person or Persons and/or at such other address or
addresses as shall be furnished in writing by any party hereto to the others.
Any such notice or communication shall be deemed to have been given as of the
date received, in the case of personal delivery, on the Business Day following
delivery to a overnight courier service in the case of overnight delivery, three
Business Days following deposit by regular U.S. mail in the case of a mailing,
or on the date shown on the receipt or confirmation therefor in all other cases
(including electronic confirmation of facsimile delivery)

 

  (a) if to the Company, to:

VTB Holdings, Inc.

150 Clearbrook Rd. Suite 162

Elmsford, NY 10523

Facsimile:    (914) 345-2252

Attention:    Carmine Bonanno

with a copy to:

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, PA 19102

Facsimile: (215) 994-2222

Attention: Henry N. Nassau, Esq. and David S. Denious, Esq.

(b) If to any of the Series B Preferred Stockholders, to such Series B Preferred
Stockholder’s address as set forth in Exhibit A hereto.

 

7

5.10. Construction. Within this Agreement, the singular shall include the plural
and the plural shall include the singular, and any gender shall include all
other genders, all as the meaning and the context of this Agreement shall
require. The parties have participated jointly in the negotiation and drafting
of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation.

5.11. Section Headings and Defined Terms. The section headings contained herein
are for reference purposes only and shall not in any way affect the meaning and
interpretation of this Agreement. The terms defined herein and in any agreement
executed in connection herewith include the plural as well as the singular and
the singular as well as the plural, and the use of masculine pronouns shall
include the feminine and neuter. Except as otherwise indicated, all agreements
defined herein refer to the same as from time to time amended or supplemented or
the terms thereof waived or modified in accordance herewith and therewith.

5.12. Party No Longer Owning Securities. If a party hereto ceases to own any
securities of the Company, such party will no longer be deemed to be a
Stockholder for purposes of this Agreement.

5.13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original (including facsimile or pdf
signatures); and any Person may become a party hereto by executing a counterpart
hereof, but all of such counterparts together shall be deemed to be one and the
same instrument. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.
The parties hereto may deliver this Agreement by facsimile or pdf signature, and
each party shall be permitted to rely upon the signatures so transmitted to the
same extent and effect as if they were original signatures.

[SIGNATURE PAGES FOLLOW]

 

8

IN WITNESS WHEREOF, the parties hereto have executed this Right of First Refusal
Agreement as of the date first set forth above.

 

VTB HOLDINGS, INC. By  

/s/ Kenneth A. Fox

Name:   Kenneth A. Fox Title:   President SERIES B PREFERRED STOCKHOLDERS By  

/s/ John Bonanno

  John Bonanno

[Signature Page to Right of First Refusal Agreement]

EXHIBIT A

(To the Right of First Refusal Agreement)

SCHEDULE OF STOCKHOLDERS

 

          Shares of             Series B             Preferred             Stock
 

Name

  

Address

  

Owned

 

John Bonanno

  

215 E. 77th Street

New York, NY 10021

USA

     1,000,000       TOTAL:      1,000,000   